                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

DERRICK A. SAUELS,              )
         Petitioner,            )
                                )
v.                              )            No. 3:18-cv-2750-K
                                )
LORIE DAVIS, Director, TDCJ-CID )
         Respondent.            )

  ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions and Recommendation of the United

States Magistrate Judge.

      SO ORDERED.

      Signed May 21st, 2019.




                                             _________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
